Citation Nr: 0839350	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  06-28 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected diabetes mellitus, type II, currently rated 
as 20 percent disabling.

2.  Entitlement to service connection for a bilateral hand 
disability, to include bilateral hand surgery, claimed as 
residuals, bilateral hand surgery due to removal of a 
ganglion cyst and carpal tunnel syndrome, claimed as 
secondary to the veteran's service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in June 2004, 
April 2007 and September 2007 of the Department of Veterans 
Affairs (VA).  The Board notes that although the veteran's 
claim is under the jurisdiction of the Regional Office (RO) 
in Louisville, Kentucky.  However, the September 2005 
decision was issued by the RO in Huntington, West Virginia, 
and the April 2007 decision was issued by the RO in San Juan, 
Puerto Rico.  Those decisions denied the benefits sought on 
appeal.  The veteran appealed those decisions to BVA, and the 
case was referred to the Board for appellate review. 

In a January 2008 statement and on his February 2008 VA Form 
9, the veteran requested a hearing at a local VA office 
before a member of the Board.  However, in a May 2008 
statement, the veteran withdrew his request for a hearing and 
asked that his appeal be forwarded to the Board.  
Accordingly, the Board will consider the veteran's request 
for a hearing as withdrawn.  38 C.F.R. § 20.704(e) (2008).


FINDINGS OF FACT

1.  The veteran's diabetes mellitus, type II, is manifest by 
daily use of insulin and restricted diet, without any medical 
evidence of the need for regulation of activities, episodes 
of ketoacidosis, or hypoglycemic reactions requiring 
hospitalization.

2.  A bilateral hand disability, to include bilateral hand 
surgery, claimed as residuals, bilateral hand surgery due to 
removal of a ganglion cyst and carpal tunnel syndrome, has 
not been shown to be causally or etiologically related to 
active military service or caused or aggravated by a service-
connected disability.



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for diabetes mellitus, type II, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2008).

2.  The veteran's bilateral hand disability, to include 
bilateral hand surgery, claimed as residuals, bilateral hand 
surgery due to removal of a ganglion cyst and carpal tunnel 
syndrome, was not incurred in or caused by active military 
service; nor was it caused or aggravated by a service 
connected disability.  38 U.S.C.A. § 1110, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.3310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

In addition, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

With regard to the veteran's claim for an increased rating 
for his diabetes mellitus, the Board finds that the veteran 
was provided notice in November 2004, which addressed all 
required notice elements and was sent prior to the initial 
decision by the AOJ.  A June 2008 letter subsequently 
provided the veteran with notice of the above-named 
requirements for an increased compensation claim.  Although 
this letter was provided after the initial adjudication by 
the AOJ, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the June 2008 
notice letter was provided to the veteran, the claim was 
readjudicated in a September 2008 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his increased rating claim.  Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).  

With respect to the veteran's service connection claim for a 
bilateral hand disorder, the Board finds that the VCAA duty 
was also satisfied by a letter sent to the veteran in June 
2007.  The letter addressed all required notice elements, 
including the relevant rating criteria and effective date 
provisions, and was sent prior to the initial unfavorable 
decision by the AOJ.  Therefore, the Board finds that VA has 
fulfilled its duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records, VA 
treatment records dated through September 2008, and private 
treatment records pertinent to the years after service.  
Additionally, the veteran was afforded VA examinations in May 
2004, June 2005, August 2007 and February 2008.  The Board, 
therefore, finds that the VCAA duty to assist has also been 
satisfied. 

Increased Rating 

As noted previously, disability ratings are determined by 
applying the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  
The Rating Schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of a particular rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Hart v. Mansfield, 21 Vet. App. 
505 (2007). 

In this case, the veteran's diabetes mellitus is currently 
assigned a 20 percent disability evaluation, pursuant to 38 
C.F.R. § 4.119, Diagnostic Code 7913.  Under this formula, 
the current 20 percent rating requires the use of insulin and 
restricted diet, or; the use of an oral hypoglycemic agent 
and a restricted diet.

The next higher rating of a 40 percent disability evaluation 
requires insulin, restricted diet, and regulation of 
activities.  A 60 percent evaluation requires insulin, a 
restricted diet, and regulation of activities, with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A maximum rating of 100 
percent is warranted when the disability requires more than 
one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  In addition, a note following the rating criteria 
indicates that compensable complications from diabetes 
mellitus are evaluated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  However, 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
diabetes mellitus.  The Board does observe that the veteran 
is on a restricted diet and is currently taking insulin for 
his diabetes mellitus.  

With respect to restriction of activity, a July 2008 
worksheet by a VA nurse notes that the veteran's diabetes 
mellitus required the regulation of activities.  The VA nurse 
explained that the restriction of activities was that the 
veteran previously worked every day at his own business, 
whereas now he was unable to work for the past two years.  
However, the Board notes that medical evidence is required to 
demonstrate that the veteran's diabetes mellitus requires 
regulated activities.  Comacho v. Nicholson, 21 Vet. App. 
360, 364 (2007).  A review of the record indicates that any 
restriction of activities is self imposed.  There is no 
medical evidence in the veteran's claims file that restricts 
his activities.  Although the July 2008 worksheet notes that 
the veteran's diabetes mellitus required a restriction of 
activity, the VA nurse did not instruct the veteran to stop 
working.  Rather, the veteran's decision to stop working 
appears to be his own.  In any event, the veteran's VAMC 
treatment records indicate that the veteran stopped working 
due to complications associated with his bilateral hand 
disability, and not his diabetes mellitus.  Thus, the July 
2008 worksheet does not constitute medical evidence of 
activity restriction which would support a 40 percent rating. 

Therefore, the Board concludes that there is no medical 
evidence of record which indicates that the veteran's 
activities are restricted.  Notwithstanding the veteran's 
subjective complaints, no medical professional has regulated 
his activities.  To the extent that the veteran contends that 
his activities are restricted due to his service-connected 
diabetes mellitus, any such statements do not constitute 
competent medical evidence upon which the Board can rely in 
making a decision.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

In sum, the competent medical evidence establishes that the 
veteran's diabetes mellitus does not require regulation of 
the veteran's activities.  In fact, the February 2008 VA 
examiner's report found that the veteran was not restricted 
in his ability to perform strenuous activities and at his May 
2004 VA examination, the veteran reported that his activities 
had not been restricted.  Moreover, although the veteran's 
diabetes mellitus requires the use of insulin, the February 
2008 VA examiner reported that the veteran was not instructed 
to follow a restricted diet.  Nonetheless, the Board notes 
that at the May 2004 VA examination and in his VAMC 
outpatient treatment records, the veteran was advised to 
restrict portion size and restrict his intake of fat and 
carbohydrates.  In addition, there is no indication in the 
record that the veteran had been hospitalized in the last 
year for ketoacidosis or hypoglycemic reactions.  As such, 
the criteria for a 40 percent disability rating have not been 
met.  Therefore, an increased evaluation for the veteran's 
diabetes mellitus with is not warranted.

The Board also acknowledges that the veteran is also in 
receipt of additional benefits for complications of his 
diabetes mellitus.  In this regard, the veteran is service 
connected for peripheral neuropathy of both the left and 
right lower extremities, each assigned a 10 percent rating.

The record contains no evidence showing the veteran was 
entitled to a higher rating for his diabetes mellitus at any 
point during the instant appeal.  Therefore, no staged 
ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  Thus, the Board finds that the current 20 
percent disability rating is appropriate and that there is no 
basis for awarding a higher evaluation for diabetes mellitus 
during any portion of the appeal period.  38 C.F.R. §§ 4.119, 
Diagnostic Code 7913.

Therefore, as the criteria for a disability evaluation in 
excess of 20 percent for service-connected diabetes mellitus 
have not been met, the appeal is denied.  In essence, the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for diabetes mellitus.  Since the 
evidence is not in equipoise, the provisions of 38 U.S.C.A. § 
5107(b) regarding resolution of reasonable doubt are not 
applicable to warrant an evaluation in excess of 20 percent 
for any portion of the appeal period.

In reaching this decision, the potential application of 
various provisions of Title 38, Code of Federal Regulations, 
has been considered, whether or not the provisions were 
raised by the veteran.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  In particular, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this case, 
however, there has been no showing that the veteran's 
service-connected diabetes mellitus has caused marked 
interference with employment beyond that contemplated by the 
Rating Schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that consideration of this matter under the provisions of 38 
C.F.R. § 3.321(b)(1) is not in order.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995)


Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

Thus, in order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In this case, the veteran is claiming entitlement to service 
connection for a bilateral hand disability as secondary to 
his service-connected diabetes mellitus.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a bilateral 
hand disability, as secondary to service-connected diabetes 
mellitus.  The record clearly demonstrates that the veteran 
has a current bilateral hand disability and that he is 
service-connected for his diabetes mellitus.  Elements (1) 
and (2) of the Wallin analysis have therefore been met.  

However, with regard to the third element, medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability, the Board finds that there is no 
competent medical evidence of record establishing such a 
nexus.  In this regard, the veteran underwent VA examinations 
for his bilateral hand disability in August 2007, February 
2008 and August 2008.  At the August 2007 VA examination, the 
examiner reported that the veteran had a long history of 
working in heating and air conditioning, which would have put 
a lot of work related stress on his hands and wrists.  The 
examiner continued that working with hand tools is a 
contributing factor for development of carpal tunnel 
syndrome.  Although the examiner noted that people with 
diabetes are at some increased risk of developing carpal 
tunnel syndrome, there was not been shown a direct cause and 
effect between diabetes and carpal tunnel.  The examiner then 
stated that the veteran's work history outweighed diabetes as 
a risk factor for his carpal tunnel syndrome, and the 
degenerative joint disease of his hands was additional 
evidence of repetitive use of the hands as degenerative joint 
disease is related to repetitive use and aging.  

At the February 2008 VA examination, the examiner noted that 
there is a known higher association of carpal tunnel syndrome 
in patients with diabetes.  However, the examiner did not 
state whether such an association was present in this case.  

At the August 2008 VA examination, the examiner stated that 
he could not resolve the issue of whether the veteran's 
carpal tunnel syndrome was caused by the veteran's service-
connected diabetes mellitus without resort to mere 
speculation.  As rationale for this opinion, the examiner 
stated that it should be noted that upon review of the 
medical literature, there are multiple possible etiological 
factors that could be responsible for the veteran's carpal 
tunnel syndrome.  It was possible that diabetes was one of 
those, but it was also possible the cause was related to 
heredity, neuropathy, obesity or wrist position during sleep.  
In this regard, the Board notes that an award of service 
connection must be based on reliable competent medical 
evidence and conjectural or speculative opinions as to some 
remote possibility of such a relationship are insufficient to 
establish service connection.  See 38 C.F.R. § 3.102 (2008).

The Board does note a May 2007 statement from a VA nurse 
stating that the veteran was a VAMC patient treated for 
diabetes mellitus, and that in January 2006, he began having 
symptoms of carpal tunnel syndrome.  She concluded that it 
was more likely than not that the veteran's carpal tunnel 
syndrome was related to his diabetes mellitus.  

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such 
assessments extend to medical evidence.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  The Board notes that the VA nurse 
did not state that she reviewed the claims file, and she did 
not provide any supporting rationale for her opinion.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record 
and conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).  On the other hand, the August 
2007 and August 2008 VA examiners reviewed the veteran's 
claims file and provided supporting rationale for their 
respective conclusions.  In this regard, the August 2008 VA 
examiner conducted an extensive literature review of the 
causes of carpal tunnel syndrome, but was still unable to 
conclude that the veteran's carpal tunnel syndrome was caused 
by his service-connected diabetes.  Thus, the Board finds 
that the August 2007 and August 2008 VA medical opinions are 
of more probative value than the May 2007 VA nurse's opinion.

In sum, the veteran does not meet the third element of the 
Wallin test.  There is no competent medical evidence which 
establishes a nexus between the veteran's service-connected 
diabetes mellitus and his bilateral hand disorder.  
Accordingly, secondary service connection for a bilateral 
hand disorder cannot be granted. 

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a bilateral hand disorder, claimed as due to 
service-connected diabetes mellitus.  Because the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
a bilateral hand disorder, claimed as due to service-
connected diabetes mellitus, is not warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supplement 2007); 38 C.F.R. 
§§ 3.102, 3.303 (2008).


ORDER

Entitlement to an increased disability rating for service-
connected diabetes mellitus, type II, currently rated as 20 
percent disabling, is denied. 

Entitlement to service connection for a bilateral hand 
disability, to include bilateral hand surgery, claimed as 
residuals, bilateral hand surgery due to removal of a 
ganglion cyst and carpal tunnel syndrome, claimed as 
secondary to the veteran's service-connected diabetes 
mellitus, is denied.


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


